Motion granted; Abatement Order filed July 28, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00804-CV
                                   ____________

                          TRAVIS LOMAX, Appellant

                                         V.

                     MICHELS CORPORATION, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-74481A

                            ABATEMENT ORDER

      On July 13, 2016, the parties notified this court that they had reached an
agreement to settle the issues on appeal and requested that the appeal be abated for
completion of the settlement. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 12, 2016. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM